Citation Nr: 0835086	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-07 149	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
December 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision.

In May 2008, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  Following the 
hearing, the veteran submitted additional evidence 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in the adjudication of this 
appeal.

At the May 2008 Board hearing, the veteran raised a claim of 
service connection for low back disability.  This issue is 
referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a right knee disability was denied by a March 1973 rating 
decision; the evidence submitted since March 1973 is 
cumulative or redundant of evidence that was already 
submitted, does not relate to an unestablished fact, and 
fails to raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted and the 
veteran's claim of entitlement to service connection for a 
right knee disability is not reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a right knee disability was denied by a March 1973 rating 
decision.  The veteran did not appeal, and his claim became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The veteran's claim was denied in March 1973, as the evidence 
failed to show that the veteran injured his right knee while 
in service.

At the time of the 1973 rating decision, the evidence of 
record included service and VA treatment records.  The 
service treatment records included a separation physical that 
found the veteran's lower extremities to be normal, and a 
medical history survey in which the veteran denied having any 
knee problems.  There were also no records of any knee 
complaints or treatment while the veteran was in service.  
The service treatment records did show that the veteran's 
right ulna was in a cast in 1963.  Also of record were VA 
treatment records from October 1972, which showed that the 
veteran had a torn right medial meniscus; and the veteran 
reported that he believed that he had injured his right knee 
when he fell off a telephone pole.

Since 1973, voluminous new evidence has been submitted, 
including private and VA medical records, Social Security 
Administration (SSA) records, and testimony by the veteran a 
hearing before the Board in May 2008.  However, while the 
evidence is new, it is not material in that it fails to 
address the reason the veteran's claim was previously denied.

The medical records that have been submitted since the 
veteran's claim was denied in 1973 date from 1972 to May 2008 
and describe the history of the veteran's right knee, which 
includes a meniscectomy in 1972, degenerative joint disease 
in the late 1980s, a knee replacement surgery in 2000, and a 
knee infection in 2004.  However, while the evidence 
unmistakably describes a current right knee disability, there 
is no suggestion by any medical professional that the 
veteran's right knee disability is related to or had its 
onset in service.  As such, this medical evidence is new in 
that it was not previously submitted, but it is not material 
in that it does not address the reason that the veteran's 
claim was previously denied; and it therefore does not raise 
a reasonable possibility of substantiating the veteran's 
appeal.

The veteran testified before the Board in May 2008 that he 
believed his right knee disability was related to his fall in 
service in 1963 in which he broke his wrist.  The veteran 
also stated that he did not have any problems with his right 
knee while in service and that he first experienced problems 
with his right knee in 1973 when he developed pain and 
swelling in his right knee and was told that he had torn 
ligaments.

While the veteran asserted that his right knee was injured 
during a fall in service, this contention was known at the 
time the veteran's claim was initially denied in March 1973.  
In a November 1972 statement, the veteran reported that he 
injured his knee during a fall in service, and he described 
the same scenario in his statement which he testified to at 
his Board hearing.  As such, the veteran's testimony is not 
considered to be new evidence and cannot therefore provide a 
basis for reopening the veteran's claim.

Given that no new and material evidence has been presented 
relating the veteran's right knee disability to his time in 
service; the veteran's claim is not reopened.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2007, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above, as well as providing him definitions of new and 
material in the context of reopening a claim, and informing 
him why his claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained, as have 
service medical records and Social Security Administration 
records.  Additionally, the veteran testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
right knee disability is not reopened, and the appeal is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


